Citation Nr: 1814463	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Z., Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to July 1979, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ), at the Board's central office.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records document difficulty breathing and occasional insomnia and awakening at night, although the records indicate that anxiety was the underlying cause.  He was diagnosed with sleep apnea in July 2010 and maintains that his symptoms have been present since service.  Accordingly, the Board finds that a VA examination and etiological opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be made available to the examiner for review.

The examiner is asked to opine whether it is as likely as not (i.e., probability of 50 percent or higher) that the Veteran's currently diagnosed sleep apnea is related to service, to include his symptoms of difficulty breathing, and occasional insomnia and awakening at night, noted in his service treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of sleep apnea symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for sleep apnea in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.

Any opinions expressed must be supported by a full rationale.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




